NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

GEOVANI ALBERTO SICILIANO                        No. 09-72782
SAGRARIO,
                                                 Agency No. A094-830-958
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Geovani Alberto Siciliano Sagrario, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for withholding of removal and relief under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and grant in part the petition for review, and

we remand.

      Substantial evidence supports the agency’s denial of CAT relief because

Siciliano Sagrario failed to establish that it is more likely than not he will be

tortured by or with the acquiescence of the government of El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). We reject Siciliano Sagrario’s

contention that the agency failed to consider evidence because he has not overcome

the presumption that the agency reviewed the record. See Fernandez v. Gonzales,

439 F.3d 592, 603 (9th Cir. 2006).

      In denying Siciliano Sagrario’s withholding of removal claim, the agency

found Siciliano Sagrario failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we


                                            2                                       09-72782
remand Siciliano Sagrario’s withholding of removal claim to determine the impact,

if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per

curiam). In light of this remand, we do not reach Siciliano Sagrario’s remaining

challenges to the agency’s denial of his withholding of removal claim at this time.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part.

REMANDED.




                                          3                                   09-72782